HOLT, District Judge.
I think that the complainant’s patents for door hangers, No. 426,390, and for a wheel for door hangers, No. 422,-305, are invalid for lack of patentable invention. The patent for door hangers was, in my opinion, anticipated by the patents to Doan, Prindle, Stevens, and Richards, and the patent for a wheel by the patents to Ewing, Ward, Martindale, McAleenan, and Righter. The design patent, in my opinion, is invalid, because the design attempted to be patented has no peculiar configuration or ornamentation which enhances its saleable value. It is nothing but an attempt to obtain a design patent for the shape of a mechanical structure.
My conclusion is that the bill should be dismissed, with costs.